Citation Nr: 0806931	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-35 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder, including as secondary to service-connected lumbar 
strain and L4-L5 bulge.

2.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected lumbar 
strain and L4-L5 bulge.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June to July 1975 and 
from October 1977 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for cervical and dorsal spine disorders.

In a September 2000 rating decision, the RO denied 
entitlement to a rating in excess of 20 percent for service-
connected lumbar strain and L4-L5 bulge.  The veteran 
perfected an appeal.  In October 2003, the RO assigned an 
increased rating of 40 percent for this disability.  The 
veteran stated in a November 2003 statement that he accepted 
the 40 percent rating on his lumbar strain, and that his 
appeal focused on thoracic and cervical spine conditions, not 
lumbar strain.  Accordingly, the appeal concerning a higher 
rating for lumbar strain and L4-L5 bulge was withdrawn.  See 
38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran was treated in service on several occasions for 
thoracic and cervical spine problems.  In January 1996, 
thoracic intervertebral disc syndrome was assessed.  The 
dorsal spine was reported to be normal on service X-ray in 
March 1996.  Post service, a mild wedge deformity at T-12 was 
shown on magnetic resonance imaging (MRI) in May 1999.  A VA 
examination in May 2000 found an old compression fracture of 
the body of T-12, arthritic lipping of the bodies of the 11th 
and 12th thoracic vertebra, and minimal collapse of the disc 
space between T11 and T12.  Also, a private MRI in August 
2000 found C5-6 and C6-7 posterior spurring with mild 
stenosis.  A VA examination should be conducted, and a 
medical opinion obtained.  See 38 C.F.R. § 3.159.  

Also, since the veteran sent relevant evidence directly to 
the Board in March 2007 without waiving RO consideration, 
this evidence should be considered by the RO in the first 
instance on remand.

In a December 2007 informal hearing presentation, the 
veteran's representative requested that the claims for 
service connection for cervical and dorsal spine disorders be 
considered as secondary to the veteran's service-connected 
lumbar strain.  See 38 C.F.R. § 3.310.  The duty to assist 
letters sent to the veteran by the RO only discussed the 
requirements to substantiate a claim for direct service 
connection.  On remand, additional notice is required.

Finally, in an April 2006 rating decision the RO denied 
entitlement to a TDIU.  The veteran submitted a notice of 
disagreement in May 2006.  In December 2006, a temporary  
folder was created for the TDIU claim.  It is therefore 
unclear whether or not the veteran has been provided a 
statement of the case on this issue.  If not, this should be 
accomplished on remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for 
cervical and thoracic spine disorders, 
on both a direct and secondary basis; 
(2) the information and evidence that 
VA will seek to obtain on his behalf; 
(3) the information or evidence that he 
is expected to provide; and (4) request 
or tell him to provide any evidence in 
his possession that pertains to the 
claims. 

2.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since January 2007.

3.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and 
a review of the claims folder with 
specific attention to the service 
medical records, the examiner should 
provide an opinion as to whether there 
is a 50 percent or greater probability 
that any current thoracic or cervical 
spine disorder had its onset during 
active service or is related to any in-
service disease or injury.

If not, the examiner should provide an 
opinion as to whether there is a 50 
percent or greater probability that any 
current thoracic or cervical spine 
disorder was caused or aggravated by 
the veteran's service-connected lumbar 
strain and L4-L5 bulge.

The examiner should provide a rationale 
for the opinion.

4.   Readjudicate the veteran's claims 
for service connection for cervical and 
dorsal spine disorders, including as 
secondary to service-connected lumbar 
strain and L4-L5 bulge, in light of all 
evidence added to the record since the 
October 2006  supplemental statement of 
the case.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  As noted above, in an April 2006 
rating decision the RO denied 
entitlement to a TDIU.  The veteran 
submitted a notice of disagreement in 
May 2006.  In December 2006, a 
temporary  folder was created for the 
TDIU claim.  It is therefore unclear 
whether or not the veteran has been 
provided a statement of the case on 
this issue.  Therefore, determine 
whether or not the veteran has been 
provided an SOC on this issue.  If not, 
he should be provided one and be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

